DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 11/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/144,103 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment

3.         In response to the Office action dated on 08/05/2021 the amendment has been received on 01/11/2022.
          Claims 1, 3, 4, 6-15 and 18-22 are currently pending in this application. 

Response to Arguments

4.         Applicant’s arguments, see pages 10 and 11, filed on 11/02/2021, with respect to claims            1, 3, 4, 6-15 and 18-22 have been fully considered and are persuasive. Terminal disclaimer has been filed, recorded, reviewed and accepted. Therefore, Double Patenting rejections of claims 1, 3, 4, 6-15 and 18-22 provided in the previous Office action has been withdrawn.

Allowable Subject Matter

5.         Claims 1, 3, 4, 6-15 and 18-22 are allowed.
6.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, 13 and 20, the most relevant prior art, Johnson et al. (US PAP 2017/0215826 A1) in view of Hoering et al. (US PAP 2017/0325763 A1) and Schlee et al. (US PAP2013/0140801 A1) teach system to acquire image data and method of moving the imaging system; wherein, Johnson et al. teach (see abstract; Figs. 1-4, 10, 11A-16; paragraphs 0032-0050, 0056, 0059-0064, 0076 and 0082-0086) a system (10) to acquire image data of a subject (see abstract; paragraphs 0032-0040), comprising: 

    PNG
    media_image1.png
    540
    574
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    477
    455
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    575
    283
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    754
    393
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    731
    381
    media_image5.png
    Greyscale

a detector (76) configured to detect an emitted energy, wherein the detection of the emitted energy is operable to be image data (see paragraphs 0056 and 0059); a gantry (56; 70) having an interior space to moveably enclose the detector (76), wherein the detector (76) is configured to move within the gantry (see Figs. 1-4; paragraphs 0059); a cart (60) having a support structure and a base (see Figs. 1-4; paragraph 0076), wherein the support structure is configured to support the gantry away from a surface (see Figs. 1-4; paragraph 0076); and a multi-directional drive system having at least one omni-directional wheel and  mounted to the base (see Figs. 1-4 and 11A-16; paragraph 0076); wherein the multi-directional drive system is operable to receive an input to move the cart within a plane see Figs. 1-4 and 11A-16; paragraph 0082).
           Hoering et al. teaches an X-ray CT imaging method and apparatus (1) comprising:

    PNG
    media_image6.png
    376
    427
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    649
    488
    media_image7.png
    Greyscale
a gantry (20); a multi-directional drive system (7) having at least one omnidirectional wheel (7) and mounted to a base (8); wherein that gantry (20) having an interior space (9) configured to completely enclose a detector (28) (see abstract; Figs. 1-5 and 8; paragraphs 0007-0028, 0131, 0143-0148 and 0161) providing user with the capabilities to generate 3D X-ray CT images in all or a portion of 360 degrees relative to the patient with improved speed, agility and safety while preventing any escape of harmful radiation and limits of exposure the patients, diagnostic and healthcare personal.
            Schlee et al. teach mobile robot comprising omni-directional wheels for precision controlled-movement (see abstract; Figs. 1 and 6); comprising:  

    PNG
    media_image8.png
    315
    436
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    312
    412
    media_image9.png
    Greyscale

a base includes a first frame (10a), a second frame (10b), and a linkage (12a) rotatably connected to the first and second frames (see abstract; Figs. 1 and 6); where the multidirectional drive system includes a first drive sub-assembly having the first omni-directional wheel on the first frame and a second drive sub-assembly having the second omni-directional wheel on the second frame (see abstract; Figs. 1 and 6).
        Johnson et al., Hoering et al. and Schlee et al. disclose related methods/apparatuses for X-ray imaging comprising omni-directional wheels for precision controlled-movement but fail to explicitly teach or make obvious that the first and second drive sub-assemblies having the first and second omni-directional wheels are each operable to move independently relative to the one another about the linkage as claimed in combination with all of the remaining limitations of the respective claims.
            Claims 3, 4, 6-12, 14, 15, 18, 19, 21 and 22 are allowed by virtue of their dependence.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./   January 12, 2022